Title: From George Washington to Brigadier General John Stark, 30 June 1780
From: Washington, George
To: Stark, John



Dr Sir
Head qrs Ramapough [N.J.] June 30th 1780

You will be pleased to repair immediately to the State of New Hampshire in order to receive & forward to the army the Levies required of the State by the Honourable the Committee of Congress for filling their Three Batallions. I have not heard from the State upon the subject and therefore cannot inform You of the place which may have been appointed for their Rendezvous, but this You will learn; and if You do not find the Levies already assembled at it, You will exert every degree of industry in your power to effect it. You know how precious moments are to us, and I am persuaded your efforts, both to collect & forward the Levies, will correspond with the exigency. That the business may be the more facilitated—You will take with You Four Officers from General Poor’s Brigade, to whom I write on the subject, if this number should not be already in the state, and with whom you will forward the Levies, either in a body or in Detachments from 150 to 200 men, as circumstances may best suit with all possible expedition. If there are more Officers in the State than this number, You may retain them for this service. In receiving the Men You will pay particular attention to their being sound & healthy and in every respect fit for service; and none but such as answer this description must be taken; as they would otherwise prove an incumbrance and a great expence without being of the least advantage.
Besides the Levies for filling the Three Battallions, it has been deemed essential to render the success of our operations the more certain, to call upon the State for between 900 & a Thousand Militia to join the army & continue in service for three months from the time of their

arriving at Claverack on the North River, the place assigned for their Rendezvous by the 25th of next Month. It is much my wish that You should have the directio⟨n⟩ and command of these. You will therefore use your best endeavours to have them assembled, and armed & equipped in every respect in the best manner circumstances will admit for taking the field—and march with them so as to arrive with certainty at Claverack by the time I have mentioned.
I shall only add that I shall be happy to hear from You very frequently on the subject of this important and interesting business, both as it respects the Levies for the Battallions—and the Militia; and that entirely confiding in your greatest address & assiduity to promote it—I am Dr Sir with much regard & esteem Yr Most Obedt st

Go: Washington

